1                                                   THE HONORABLEMARSHA J. PECHMAN
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE
10
11   DENNIS D. JONES and DEBORAH P.
     JONES, individually and the marital
12   community comprised thereof;                   Case No.:2:18-cv-01740-MJP
13
                                      Plaintiffs,   ORDER FOR VOLUNTARY DISMISSAL
14                                                  WITHOUT PREJUDICE
            v.
15
     GREAT NORTHERN INSURANCE
16   COMPANY, a foreign insurance company,
17   and ENCOMPASS INDEMNITY
     COMPANY a foreign insurance company
18
                                     Defendants.
19
20
                                                    ORDER
21
22          THIS MATTER having come on before the court upon the Motion of the Plaintiffs
23
     for Voluntary Dismissal, the Court having reviewed Plaintiffs’ Motion, Stipulation to
24
     Arbitrate Contract Claims and Dismiss Lawsuit without Prejudice, Plaintiffs’ Proposed
25
26   Order, and otherwise being fully advised, now, therefore, orders as follows:
27
28
29


     ORDER FOR VOLUNTARY DISMISSAL
                                                         LAW OFFICE OF SAM ELDER PLLC
                                                                     12716 NE 106 TH L ANE
     WITHOUT PREJUDICE - 1                                           KIRKLAND, WA 98033
                                                                         425-999-8170
                                                                       FAX 425-999-8172
     2:18-CV-01740-MJP
1           That this matter be, and hereby is, dismissed without prejudice for refilling against
2    Defendants Great Northern Insurance Company and Encompass Indemnity Company and
3
     without costs to any party pursuant to FRCP 41(a)(1)(A)(ii).
4
5           DATED this 18th day of July, 2019.
6
7
8
9
10
11
                                                         A
                                                         Marsha J. Pechman
12                                                       United States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29


     ORDER FOR VOLUNTARY DISMISSAL
                                                        LAW OFFICE OF SAM ELDER PLLC
                                                                    12716 NE 106 TH L ANE
     WITHOUT PREJUDICE - 2                                          KIRKLAND, WA 98033
                                                                        425-999-8170
                                                                      FAX 425-999-8172
     2:18-CV-01740-MJP
